UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4296
MICHAEL O. PRAYLOW,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                             (CR-00-191)

                      Submitted: October 31, 2002

                      Decided: December 3, 2002

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Robert N. Boorda, Columbia, South Carolina, for Appellant. Eliza-
beth Jean Howard, OFFICE OF THE UNITED STATES ATTOR-
NEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PRAYLOW
                               OPINION

PER CURIAM:

   Michael O. Praylow appeals his forty-six month sentence imposed
pursuant to his conviction upon a guilty plea to one count of conspir-
acy to distribute and to possess with intent to distribute crack cocaine.
Praylow’s counsel has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), raising two possible issues on appeal but
stating that, in his view, there are no meritorious issues for appeal.
Although Praylow was informed of his right to file a pro se supple-
mental brief, he has not done so.

   Praylow first argues that his indictment was defective for failing to
charge a specific amount of drugs, in violation of Apprendi v. New
Jersey, 530 U.S. 466 (2000). Because Praylow was sentenced to far
less than the 240-month maximum sentence under 21 U.S.C.A.
§ 841(b)(1)(C) (West Supp. 2002), where no specific drug amount is
charged, the indictment is not defective. See United States v. White,
238 F.3d 537, 542 (4th Cir.), cert. denied, 532 U.S. 1074 (2001).

   Praylow next contends that the district court incorrectly calculated
the amount of drugs for which he was responsible. The Government
bears the burden of proving by a preponderance of the evidence the
quantity of drugs for which a defendant should be held accountable
at sentencing. United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir.
1993). This can be established when a defendant fails to properly
object to a recommended finding in a presentence report ("PSR") that
the court determines to be reliable. Id. Because Praylow did not object
to the PSR, the district court was free to adopt the PSR’s findings. We
find that the court did not clearly err in so doing, particularly in light
of the fact that, even on appeal, Praylow presents no evidence that the
PSR was based on unreliable or inaccurate information.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Praylow’s conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
                      UNITED STATES v. PRAYLOW                       3
tion would be frivolous, then counsel may move in the court for leave
to withdraw from representation. Counsel’s motion must state a copy
thereof was served on the client. We dispense with oral argument,
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED